Title: From John Quincy Adams to Thomas Boylston Adams, 11 April 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Quincy 11. April 1802

Since my last letter to you, I have not had the pleasure of receiving a line from you—I have it not yet in my power to unpack my books, and consequently not to take out and send you those belonging to you. But I have sent you a set of the Massachusetts Laws, and a copy of the translation from Bülow, by the Sylvia; Captain Seth Daggett, who has already sailed, and will probably reach Philadelphia as soon as this letter.
I suppose you will learn from the newspapers the general result of our election for Governor, Lieutt: Governor and Senators—Mr: Strong will probably have a much larger majority this year than the last, and Mr: Robbins comes in by an equal majority as lieutt: Governor—You will see my name upon the Suffolk list of Senators, and perhaps, be a little surprized, that I suffered it to be run. But as it was extremely doubtful and generally doubted, whether it could be carried, I did not choose either to shrink, or even to have the appearance of shrinking from the trial.—So I did not decline—And indeed a man may as well be busy about nothing for the public as for himself—
Our friends here are well.
Your’s affectionately
A.